By the Court.

The commonwealth, in its deed to the plaintiff, having referred to TitcomVs survey, must be bound by it. The grantee must take in conformity to that survey, and the island, being included within the land surveyed, must pass by the deed. Besides, land granted as bounded by a river extends to the thread of the river, unless, from prior grants on the other side of the river, such a construction is negatived ; and in this case the channel on the farther side of the island may well be considered as intended by the description in this grant.

Judgment on the verdict